Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 15,16, references of record do not teach the trigger is located at the end of the portion, and extends through the opening and out of the housing, and is what causes the retraction mechanism to automatically move the bolt from the locked position, which Examiner interprets that it is the movement of the trigger that can actuate the movement of the bolt from the locked position to the unlocked position. In the references of record, such as Ross US 1965809 does not teach the trigger extends through the opening and out of the housing.  Other references, such as Cantwell US 3175376 do not teach that it is the movement of the trigger that causes the retraction mechanism to automatically move the bolt to the unlocked position. 
Regarding claims 2 & 17, Ross does not teach that the trigger comprises a catch with protrudes from a side surface of the bolt to engage with the opening when the bolt is in the locked position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Regarding claims 12 & 20, Ross does not teach two catches, on opposing sides of each other. In US 3921334, although 81 can be referred to as a bolt, and 71 the trigger, the unlocked position is fig 4, wherein the spring 83 (retraction mechanism) biases the bolt 81 to the unlocked position. However, the housing, which is the plate (not labeled) in fig4, does not contain the end portion when the bolt is unlocked. If 47 were to be considered the housing, then the end portion of the bolt does not project from said housing. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675